DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 28, 2021.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to chip packaging structures;
Chen et al. (US 2018/0122780 A1)	Chen et al. (US 10,096,563 B2)
Chen et al. (US 10,515,922 B2)		Chen et al. (US 2020/0111751 A1)
Chen et al. (US 10,879,224 B2)		Ho et al. (US 10,276,508 B2)
Lin et al. (US 9,502,380 B2)		Lin et al. (US 2017/0077073 A1)
Lin et al. (US 2020/0365517 A1)		Song et al. (US 9,472,425 B2)
Yap et al. (US 9,018,045 B2)		Yu et al. (US 2018/0269188 A1)
Yu et al. (US 2019/0385989 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
March 4, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822